Citation Nr: 1719677	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional accrued benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to November 1946.  He passed away on July [REDACTED], 2010.  One of the Veteran's daughters is the appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA regional offices in Milwaukee, Wisconsin; St. Louis, Missouri; and Pension Management Center in St. Paul, Minnesota.  Jurisdiction currently resides with the RO in St. Louis, Missouri.

In January 2015, the Board remanded the appeal for additional development.  The Board has reframed the issue to better reflect the benefit sought on appeal.


FINDINGS OF FACT

1.  At the time of the Veteran's death on July [REDACTED], 2010, the Veteran was due and unpaid an amount of $3,288.00 in benefits that had been withheld prior to his death.

2.  The appellant bore the expense for the burial, funeral, and transportation in the amount of $3,147.73.

3.  The appellant received an accrued benefit payment of $3,147.73.


CONCLUSION OF LAW

The criteria for award of additional accrued benefits in excess of $3,147.73 are not met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.272, 3.500, 3.1000 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the appellant.  It is noted that the claim was remanded by the Board for additional development, to include an audit of the deceased Veteran's account to ascertain that money actually paid to the Veteran and/or appellant from February 2010 through the present.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Additional Accrued Benefits

The appellant seeks an award of additional accrued based on VA pension benefits withheld (to be paid retroactively) during the Veteran's competency determination and based on the expenses she bore on behalf of the Veteran.

Factual Background

During his lifetime, the Veteran did not apply for service connection for any disabilities.  In February 2010, he filed a claim for nonservice-connected pension benefits at the aid and attendance rate.  In an April 2010 decision, entitlement to nonservice-connected pension and entitlement to special monthly pension based on the need for aid and attendance were granted, effective February 25, 2010 (the date of claim), payable from March 1, 2010.

Additionally, in the April 2010 decision, a finding of incompetency was proposed.  The Veteran was informed that he would receive a monthly benefit check on or around the first of each month, but his retroactive pension payments would be withheld pending the competency determination.

In a July 2010 decision, the RO determined that Veteran was incompetent to handle disbursed funds.  The appellant in this appeal was appointed fiduciary.  The RO sent the Veteran a letter informing him that his retroactive pension payments would be released in the future to his fiduciary.  The Veteran died on July[REDACTED], 2010.  On August 2, 2010, a Veterans Service Organization informed the RO of the Veteran's passing, and a death certificate was furnished. 

In September 2010, the appellant filed a VA form 21-601 (claim for accrued amounts due a deceased beneficiary).  On the form, she indicated that all of the Veteran's debts, expenses of sickness, and burial had been paid out of the Veteran's estate.  She included a mortuary receipt showing that the appellant had paid $3,147.73 for funeral expenses for the Veteran.  She further indicated that there should be an accrued benefit totaling at least $3,288.00.

Also, in September 2010, the appellant filed a VA form 21-530 (application for burial benefits).  On the form, she indicated that she had paid $3,147.73 for the Veteran's burial.  She further indicated that the total expense of burial, funeral, and transportation was $3,147.73.

In October 2010, the appellant wrote a letter to her congressman indicating that the Veteran's last VA pension payment of $1,644 was directly deposited to his bank account on July 30.  She wrote that the bank electronically returned that amount to VA on September 3.  She felt that the return of that check was in error, and she had been given contradictory answers by various people from VA.

In March 2011, the appellant said that the prior indication on the VA form 21-601 that all of the Veteran's debts, expenses of sickness, and burial had been paid out of the Veteran's estate was in error, as there was no estate.  She further indicated in April 2011 that the Veteran's retroactive pension payments that were withheld during the competency determination had never been released.  She also informed VA later in April 2011 that she wanted the issue of the Veteran's last pension payment from July 30 addressed.

Here, the appellant has alleged that funds were withheld from the Veteran during his competency determination and were never released.  Further, she has alleged that a pension payment was returned by the Veteran's bank to VA in error.

In light of the appellant's allegations, the Board determined in January 2015 that an audit should be conducted to ascertain what money was actually paid to the Veteran and/or appellant from February 2010 through the present.

In January 2015, the RO obtained the following audit information in chart form in accordance the Board's remand decision.

Amount Paid
Check Date 


Check Amount

3/1/10 - 3/31/10 ($1644.00)
$0.00

4/1/10-4/30/10 ($1644.00)
$0.00
06/01/10
5/1/10-5/31/10
$1,644.00
07/01/10
6/1/10-6/30/10
$1,644.00
07/30/10
7/1/10-7131/10
$1,644.00
09/07/10
Returned Check Dated 7/30/10
($1,644.00)

Total Paid
$3,288.00
Amount Due
From
To
Monthly Rate
Total
03/01/10
04/30/10
$0.00
$0.00
05/01/10
06/30/10
$1,644.00
$3,288.00








Total Due
$3,288.00

In June 2016, the RO issued to the appellant a copy of the audit, as is shown above, and provided her with 30 days to respond.  No response has been received to date from the appellant in regard to the audit information obtained and provided to her.  The RO issued to the appellant a Supplemental Statement of the Case in August 2016.  The appellant has not provided any additional information showing that money is owed to her to offset the cost of the Veteran's last sickness or burial.

Applicable Law and Analysis

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (a).
Having carefully reviewed the record, the Board finds that the evidence shows no entitlement to additional accrued benefits.  At the time of the Veteran's death on July [REDACTED], 2010, the Veteran was due an unpaid an amount of $3,288.00 in benefits that had been withheld prior to his death.  The record establishes that the appellant bore the expense for the burial, funeral, and transportation in the amount of $3,147.73.  The record further shows that the appellant received an accrued benefit payment of $3,147.73.

The Board has considered the appellant's argument that the Veteran was entitled to the amount of the check returned by the bank.  However, the Veteran died July [REDACTED], 2010.  Therefore, he was not entitlement to payment for July 2010 as the effective date of the discontinuance of compensation by reason of death of a payee is the last day of the month before such or death occurs, which would be July 2010 in this case.  See 38 U.S.C.A. § 5112 (b); 38 C.F.R. § 3.500 (g).  Furthermore, the Board observes that, even had the Veteran been entitled to that additional amount, it would not be available to the appellant as an additional accrued benefit since she has not established that she bore expense of last sickness or burial above the amount of $3,147.73.

The Board notes that the appellant has not disputed the maximum pension amount payable monthly under the applicable rate tables.  Therefore a discussion of the payable rate is not warranted.

Also, there is no material dispute that the appellant does not meet the definition of a "child" pursuant to 38 C.F.R. § 3.1000(d)(2).  Because the appellant is not a "child" within the meaning of the controlling regulation, she may only be paid so much of this accrued benefit amount as may be necessary to reimburse her for bearing the expense of last sickness or burial.  See 38 C.F.R. § 3.1000(a)(1).  That amount was $3,147.73.  Although the benefits due and unpaid upon the death of her father were the slightly greater than the amount paid to the appellant, the appellant cannot be entitled to receive more than $3,147.73 absent evidence that she bore expenses of last sickness or burial above that amount, as explained and discussed above.  It is noted that the credit card statements/bills provided by the Veteran do not establish that these were expenses of last sickness or burial born by the appellant-the evidence submitted shows simply that the Veteran's credit card was billed and that payment had been made.

Accordingly, because the appellant has already been awarded $3,147.73, no further amount is payable to her and the appeal is denied.


ORDER

Entitlement to additional accrued benefits is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


